DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims 1-6, 8-13, 20, and 26-30 filed 4/5/2022 are allowed for the reasons set forth below. 

Re Claim 1: 
Bhat et al. US-PGPUB No. 2018/0174348 (hereinafter Bhat) in view of Ma et al. US-PGPUB No. 2018/0033189 (hereinafter Ma) teaches an avatar control system comprising: 
non-transitory storage configured to store input data corresponding to an image of a subject (Bhat teaches at Paragraph 0068 that the image is read from memory and at Paragraph 0112 that a previously generated model rig can be read from a memory…the rig is a set of standard FACS blend shapes); and 
a hardware processor in communication with the non-transitory storage, the hardware processor programmed to (Bhat teaches at Paragraph 0064 the processor 205 is a processor, micro-processor….that performs instructions stored in the volatile 215 or the non-volatile memory 210): 
access the input data corresponding to the image of the subject, the image including a face of the subject (Bhat teaches at Paragraph 0053 image data including an image of a face is captured using an image capture device on a user device); 
define a plurality of respective portions of the face with fixed boundaries in accordance with a first taxonomy (Bhat teaches at Paragraph 0112 that a previously generated model rig can be read from a memory…the rig is a set of standard FACS blend shapes and at Paragraph 0007 a facial boundary for the face is constructed based on the hairline…the segmentation process may also construct a hairline halo by expanding outward from the facial boundary and at Paragraph 0008 calculating a boundary of the visibility region); 
sequentially execute, according to a solver order, a plurality of optimizations for the plurality of respective portions of the face defined with fixed boundaries in accordance with the first taxonomy, wherein the plurality of optimizations each iteratively adjust one or more facial rig parameters of a facial rig for an avatar [in accordance with the representation of the subject emotion and the motion intensity using the first taxonomy], to match the input data until a termination criterion is met, wherein an output of a preceding optimization is an input to a subsequent optimization (
Bhat clearly teaches at Paragraph 0077 and Paragraph 0123 the sequential execution of optimizations in stages wherein the output of a preceding optimization stage is transferred as input to the subsequent optimization stage. For example, the mouth solve stage optimization is based on the rigid solve stage optimization as the head features solved in the rigid solve stage is a fundamental stage for stabilizing the geometry for other stages. The solve stages are sequenced according to their impact to the facial movements. For example, the rigid solve stage dictates the fundamental geometry (shape) of the head model to stabilize the geometry for the subsequent mouth parameter stages and lastly the eye parameter optimization stages, marching from large areas of movement such as jaw and progressing to more granular details such as eyes. The mouth parameter solve stage covers the large areas of movement such as jaw and the upper face solve stage covers small areas of movement such as eyes, eyebrows and nostrils. Bhat’s solver order is sequenced from a rigid solve stage covering the overall head movement, the mouth solve stage covering the large areas of movement such as the jaw, and the upper face solve stage covering small areas of movement such as the eyes and/or eyelids. 

For example, Bhat teaches at Paragraph 0077 that the optimization of the customized 3D model is performed in stages….different resolution meshes may be used in the different stages of the optimization process….a low-resolution mesh may be used for the first three stages and a high-resolution mesh is used in the fourth and fifth stages….a transfer process is performed to transform the lower resolution mesh to a high resolution mesh between the various stages and at Paragraph 0123 that the determining of the rig parameters may be performed in stages over different subsets of rig parameters where each subset explains a different fraction of variation in the images. The stages include a rigid solve stage, a mouth solve stage and an upper face solve stage. The rigid solve stage may determine rig parameters explaining motion of non-deforming head features as a rigid motion of the head (see the geometry of FIG. 11 and facial landmarks of FIGS. 31-35) and may be used to stabilize the geometry for other stages. The rig parameters solved by the rigid solve stage are the fundamental/basic parameters for the subsequent stages including the mouth solve stage and the upper face solve stage. The mouth solve stage may determine rig parameters for the jaw opening to match a chin position and for mouth shape networks including moving of mouth corners inward and/or outwards and rolling of the lips. The mouth solve stage are clearly dependent upon the rig parameters from the rigid solve stage which solves the head features including the mouth corners/contours, eye corners/contours, nostrils, eyelids. The rigid solve stage is a basis for the upper face solve stage because the small movement in the eyes, eyebrows, and nostrils are dependent upon the basic control points relating to the head/eye features solved by the rigid solve stage. The upper face solve stage determines the rig parameters for facial features independently of the mouth shape networks. Example of facial features that may have movement determined in the upper face solve stage include eyes, eyebrows and nostrils (small movement). The rig parameters of the rigid solve stage must be used for the subsequent mouth solve stage to define the non-deforming chin position and other non-deforming fundamental head features including other non-deforming mouth features, lip contours, nostrils, eye features/contours, eyebrow features/contours. Bhat teaches at Paragraph 0123 that the rig parameters are nonlinearly related to a rigged models shape changes and the complementary shape groups may be coupled using optimizer constraints. The rigid solve stage is a basis of the mouth solve stage wherein the mouth solve stage solves a subset of rig parameters related to the mouth on the basis of the non-rigid head features including the mouth corners, chin position and the mouth shape rig parameters solved by the rigid solve stage. The mouth solve stage may determine rig parameters for the jaw opening to match a chin position and for mouth shape networks. There are correlations between the certain subsets of rig parameters and control points. It is clear that the rig parameters for the overall head features (including, but not limited to, the face perimeter, eyes, nose, mouth, lips, eyebrows and/or ears, the outer corner of an eye or an outer corner of the mouth) are coupled with the rig parameters for the mouth shape networks and for the jaw opening in the constrained optimizer. It is clearly understood that the rig parameters for the overall head features are coupled with the rig parameters for the upper face shapes in the constrained optimizer. 
Bhat teaches at Paragraph 0115 that the final step is to resolve the FACS blend shape basis (rig) to best fit the tracked surface as expressed in the following equation to optimize the rig. It is inherent that solving the equation in Paragraph 0115 requires iterative process for the rig parameters. 
Bhat further teaches a sequence of ordered optimizations including the mouth solve stage followed by the upper face solve stage for iteratively solving a subset of rig parameters. 
Bhat implicitly teaches the iterative optimization of a set of rig parameters while Ma explicitly teaches an iterative optimization processing for adjusting a set of rig parameters. 
Ma teaches at Paragraph 0015 executing an iterative optimization process for generating an output blend-shape (rig)…said iterative optimization process iteratively adjusts each of said first, second, third and fourth variable to generate said output blend-shape (rig) and at Paragraph 0078 that the method of present specification gradually improves blend-shape weights, head rigid motion, blend-shape offsets (rig parameters) and the neutral pose by iterating over a plurality of steps until there is no significant improvement over all of the variables. 
Bhat teaches at Paragraph 0123 the rig parameters are nonlinearly related to a rigged models shape changes…Thus, processes for determining the rig parameters are nonlinear guided optimizations for the parameters….the determining of the rig parameters may be performed in stages over different subsets of rig parameters where each subset explains a different fraction of variation in the image…..a rigid solve stage, a mouth solve stage and a upper face solve stage. The rigid solve stage may determine rig parameters explaining motion of non-deforming head features as a rigid motion of the head and may be used to stabilize the geometry for other stages. The mouth solve stage may determine rig parameters for the jaw opening to match a chine position and for mouth shape networks including moving of mouth corners inward and/or outward, and rolling of the lips. The upper face solve stage determines the rig parameters for facial features independently of the mouth shape networks and example of facial features in the upper face solve stage include eyes, eyebrows and nostrils), 
wherein each of the plurality of optimizations corresponds to a different facial subregion of the facial rig, and each optimization adjusts only facial rig parameters of the facial subregion on which the optimization is performed (
Bhat teaches at Paragraph 0123 the rig parameters are nonlinearly related to a rigged models shape changes…Thus, processes for determining the rig parameters are nonlinear guided optimizations for the parameters….the determining of the rig parameters may be performed in stages over different subsets of rig parameters where each subset explains a different fraction of variation in the image…..a rigid solve stage, a mouth solve stage and a upper face solve stage. The rigid solve stage may determine rig parameters explaining motion of non-deforming head features as a rigid motion of the head and may be used to stabilize the geometry for other stages. The mouth solve stage may determine rig parameters for the jaw opening to match a chine position and for mouth shape networks including moving of mouth corners inward and/or outward, and rolling of the lips. The upper face solve stage determines the rig parameters for facial features independently of the mouth shape networks and example of facial features in the upper face solve stage include eyes, eyebrows and nostrils), 
wherein the solver order sequences the plurality of optimizations in a descending order based on impact to fundamental facial movements, wherein the facial rig parameters are mapped to the first facial specified taxonomy (
Bhat teaches at Paragraph 0119 generating customized sets of rig parameters and at Paragraph 1020 mapping the expressions to particular emotions and at Paragraph 0058 that the rig can be generated by applying a standard set FACS blend shapes and at Paragraph 0111 a generic FACS rig are used by a 3D surface tracking process 505 that determines the movements of shapes in the 3D model. 
Bhat clearly teaches at Paragraph 0077 and Paragraph 0123 the sequential execution of optimizations in stages wherein the output of a preceding optimization stage is transferred as input to the subsequent optimization stage. For example, the mouth solve stage optimization is based on the rigid solve stage optimization as the head features solved in the rigid solve stage is a fundamental stage for stabilizing the geometry for other stages. The solve stages are sequenced according to their impact to the facial movements. For example, the rigid solve stage dictates the fundamental geometry (shape) of the head model to stabilize the geometry for the subsequent mouth parameter stages and lastly the eye parameter optimization stages, marching from large areas of movement such as jaw and progressing to more granular details such as eyes. The mouth parameter solve stage covers the large areas of movement such as jaw and the upper face solve stage covers small areas of movement such as eyes, eyebrows and nostrils. Bhat’s solver order is sequenced from a rigid solve stage covering the overall head movement, the mouth solve stage covering the large areas of movement such as the jaw, and the upper face solve stage covering small areas of movement such as the eyes and/or eyelids. 

For example, Bhat teaches at Paragraph 0077 that the optimization of the customized 3D model is performed in stages….different resolution meshes may be used in the different stages of the optimization process….a low-resolution mesh may be used for the first three stages and a high-resolution mesh is used in the fourth and fifth stages….a transfer process is performed to transform the lower resolution mesh to a high resolution mesh between the various stages and at Paragraph 0123 that the determining of the rig parameters may be performed in stages over different subsets of rig parameters where each subset explains a different fraction of variation in the images. The stages include a rigid solve stage, a mouth solve stage and an upper face solve stage. The rigid solve stage may determine rig parameters explaining motion of non-deforming head features as a rigid motion of the head (see the geometry of FIG. 11 and facial landmarks of FIGS. 31-35) and may be used to stabilize the geometry for other stages. The rig parameters solved by the rigid solve stage are the fundamental/basic parameters for the subsequent stages including the mouth solve stage and the upper face solve stage. The mouth solve stage may determine rig parameters for the jaw opening to match a chin position and for mouth shape networks including moving of mouth corners inward and/or outwards and rolling of the lips. The mouth solve stage are clearly dependent upon the rig parameters from the rigid solve stage which solves the head features including the mouth corners/contours, eye corners/contours, nostrils, eyelids. The rigid solve stage is a basis for the upper face solve stage because the small movement in the eyes, eyebrows, and nostrils are dependent upon the basic control points relating to the head/eye features solved by the rigid solve stage. The upper face solve stage determines the rig parameters for facial features independently of the mouth shape networks. Example of facial features that may have movement determined in the upper face solve stage include eyes, eyebrows and nostrils (small movement). The rig parameters of the rigid solve stage must be used for the subsequent mouth solve stage to define the non-deforming chin position and other non-deforming fundamental head features including other non-deforming mouth features, lip contours, nostrils, eye features/contours, eyebrow features/contours. Bhat teaches at Paragraph 0123 that the rig parameters are nonlinearly related to a rigged models shape changes and the complementary shape groups may be coupled using optimizer constraints. The rigid solve stage is a basis of the mouth solve stage wherein the mouth solve stage solves a subset of rig parameters related to the mouth on the basis of the non-rigid head features including the mouth corners, chin position and the mouth shape rig parameters solved by the rigid solve stage. The mouth solve stage may determine rig parameters for the jaw opening to match a chin position and for mouth shape networks. There are correlations between the certain subsets of rig parameters and control points. It is clear that the rig parameters for the overall head features (including, but not limited to, the face perimeter, eyes, nose, mouth, lips, eyebrows and/or ears, the outer corner of an eye or an outer corner of the mouth) are coupled with the rig parameters for the mouth shape networks and for the jaw opening in the constrained optimizer. It is clearly understood that the rig parameters for the overall head features are coupled with the rig parameters for the upper face shapes in the constrained optimizer); and 
responsive to the execution of each of the optimizations, set the facial rig for the avatar based at least in part on the adjusted one or more facial rig parameters (Bhat teaches at Paragraph 0123 the rig parameters are nonlinearly related to a rigged models shape changes…Thus, processes for determining the rig parameters are nonlinear guided optimizations for the parameters….the determining of the rig parameters may be performed in stages over different subsets of rig parameters where each subset explains a different fraction of variation in the image…..a rigid solve stage, a mouth solve stage and a upper face solve stage. The rigid solve stage may determine rig parameters explaining motion of non-deforming head features as a rigid motion of the head and may be used to stabilize the geometry for other stages. The mouth solve stage may determine rig parameters for the jaw opening to match a chine position and for mouth shape networks including moving of mouth corners inward and/or outward, and rolling of the lips. The upper face solve stage determines the rig parameters for facial features independently of the mouth shape networks and example of facial features in the upper face solve stage include eyes, eyebrows and nostrils).

The prior art references do not anticipate or suggest the new claim limitation of “represent a subject emotion and an emotion intensity from the input data using the first taxonomy….the plurality of optimizations each iteratively adjust one or more facial rig parameters of a facial rig for an avatar in accordance with the representation of the subject emotion and the emotion intensity using the first taxonomy” in an avatar control system, set forth in the base claim 1.  The base claim 20 is allowed for the same reasons as the claim 1. The dependent claims 2-6, 8-13 are dependent upon the claim 1 and are allowed for the same reasons as the claim 1. The dependent claims 26-30 are dependent upon the base claim 20 and are allowed for the same reasons as the base claim 20. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIN CHENG WANG whose telephone number is (571)272-7665. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIN CHENG WANG/Primary Examiner, Art Unit 2613